Citation Nr: 0941235	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-32 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from a March 2008 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order the 
Court granted a March 2008 Joint Motion of the Veteran and 
Secretary of the Department of Veterans Affairs (the 
parties).  

Previously, this matter came before the Board on appeal from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied a claim for service connection for 
PTSD.  By way of an August 2006 decision, the Board denied 
the Veteran's appeal of that claim.  The Veteran appealed 
that decision to the Court.  Through the March 2008 Order, 
the Court granted the joint motion.  By the Court's order, 
the Court vacated the August 2006 Board decision that denied 
service connection for PTSD, and remanded the case to the 
Board for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion adopted by the Court, the parties agreed 
that a remand was required because the Board did not provide 
an adequate statement of the reasons or bases for its 
findings and conclusions on material issues of fact presented 
on the record.  The parties agreed that the Board's August 
2006 decision contained inadequate reasons or bases in that 
it failed to discuss the provisions of 38 C.F.R. § 3.304(f).  

The parties further agreed that if, as in this case, the PTSD 
claim is based on an in-service personal assault, VA cannot 
deny the claim without first:
 
1.  advising the claimant that evidence from sources 
other than the Veteran's service resources or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and
 
2.  allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence, as mandated under the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to PTSD claims based on an assault 
stressor.  

See 38 C.F.R. § 3.304(f)(4) (2009).

If a PTSD claim is based on personal assault in service, 
evidence from sources other than the Veteran's records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals or physicians; rape crisis 
centers and pregnancy tests or tests for sexually transmitted 
diseases, in the case of sexual assault; and statements from 
family members, roommates, fellow service members, or clergy.  
See 38 C.F.R. § 3.304(f)(4).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Pertinent provisions of Manual M21-1MR (Formerly Manual M21-
1) specifically address the types of documentation that may 
be used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR, 
IV.ii.1.D.17.g and III.iv.4.H.30.b; see also YR v. West, 11 
Vet. App. 393, 399 (1998). 

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(4).  

Furthermore, VA must make all reasonable efforts to obtain 
the relevant evidence.  38 C.F.R. § 3.159(c).  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(4).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  This form provides understandable notice 
consistent with requirements under 38 C.F.R. § 3.304(f)(4).  
The RO has not provided the Veteran this new form, which 
identifies additional types of documentation that may be used 
to corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  The 
Veteran has not been provided the type of understandable 
notice provided in VA Form 21-0781a.  The RO should send the 
appellant a VA Form 21-0781a, and request that the Veteran 
complete that form.  

A remand to the RO is necessary to fulfill this mandate.  The 
Board will address other requirements of the Court adopted 
Joint Motion for any subsequent Board decision after 
completion of development ordered below.  

Subsequent to the Court's March 2008 Order, in a September 
2009 letter the Veteran's representative notified the Board 
that "medical evidence covering treatment for the Veteran's 
disabilities may be obtained from the North Little Rock, 
Little Rock VA Medical Center."  To the extent there may be 
additional VA or private treatment records not on file 
pertaining to the claimed PTSD, the RO should arrange to 
obtain copies of such records and associate them with the 
claims files. 

Lastly, the Veteran testified at a hearing before a Veterans 
Law Judge in April 2006.  That Veterans Law Judge has since 
retired from the Board.  The Veteran is therefore entitled to 
a hearing with a Veterans Law Judge who will decide his 
appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2009).  The RO should contact the Veteran and ask the 
Veteran if he desires such hearing.  If so, the RO should 
arrange for the hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 
M21-1MR, IV.ii.1.D.17.g and 
III.iv.4.H.30.b, the RO/AMC should send 
the Veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the Veteran.

The RO/AMC should also send the appellant 
a new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
that he complete it with as much 
specificity as possible describing the 
asserted trauma.  The RO should inform the 
appellant that if he fails to return any 
form that would provide details regarding 
the inservice stressor events or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate period 
of time should be allowed for the Veteran 
to respond and/or submit additional 
evidence.  

2.  The RO/AMC should contact the Veteran 
and request that he provide information as 
to the dates of any treatment received for 
his claimed psychiatric (PTSD) disability 
since January 2008 (date of last printing 
of VA treatment records), and to furnish 
signed authorizations for the release of 
private medical records to the VA in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested, to 
specifically include from the Little Rock, 
Arkansas VA Medical Center.  

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records herself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

3.  The RO/AMC should: notify the Veteran 
that the Veterans Law Judge who conducted 
his April 2006 Travel Board hearing has 
retired; provide appropriate notice to the 
Veteran of his right to another hearing 
before a Veterans Law Judge who will 
decide his appeal; and ask the Veteran if 
he desires such hearing.  See 38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2009).  If so, the RO/AMC should take 
appropriate steps to arrange for the 
hearing before a Veterans Law Judge. 

4.  Upon completion of the development 
ordered above, the RO/AMC should undertake 
any and all further development action 
indicated by the evidence of record, to 
include, if warranted, scheduling a VA 
psychiatric examination.  

Importantly, if the RO/AMC reviews the 
updated claims file and determines that 
there is evidence of behavior changes 
following the claimed assault consistent 
with those cited in 38 C.F.R. 
§ 3.304(f)(4), then the RO should submit 
any such evidence received to an 
appropriate medical or mental health 
professional for an opinion as to whether 
that evidence indicates that a personal 
assault occurred.  If so, then the RO 
should schedule a complete VA psychiatric 
examination to determine whether it is at 
least as likely as not that the Veteran 
has PTSD as a result of personal assault.

5.  The RO/AMC should then re-adjudicate 
the claim.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


